DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Restriction Requirement
	The election without traverse of Group I (drawn to a system comprising: (a) a first polymerase domain attached to a first interaction component; (b) a second polymerase domain attached to a second interaction component; and (c) nucleic acid construct comprising a reporter gene under the control of a heterologous promoter, where the first and second polymerase domains are truncated portions of a polymerase, a cell comprising said system, and a kit comprising these components) in the ‘Response to Restriction Requirement’, filed 31 January 2022, is acknowledged. Upon further consideration and search ‘Species Election I – First and Second Polymerase Domains and the Corresponding Attached First and Second Interaction Components’, ‘Species Election II – Reporter Gene and Heterologous Promoter’, ‘Species Election III – Dominant Negative Polypeptide’, and ‘Species Election IV – Third Interaction Component’ are withdrawn.
Accordingly, the requirement is proper and is therefore made FINAL.

Status of Claims
	Claims 2, 3, 5, 7, 8, 11, 12, 14, 15, 20, 21, 24-28, 30, 31, 37-39, 41-145, and 147 are canceled.
Response to Restriction Requirement’, filed 31 January 2022, was an election without traverse.
Accordingly, claims under examination are claims 1, 4, 6, 9, 10, 13, 16-19, 22, 23, 29, 32-36, and 146.

Improper Claim Status Identifier
	Claim 36 as found in the ‘Listing of Claims’, filed 31 January 2022, has not been provided with the proper status identifier. Claim 36 recites the status identifier “(currently amended)”. However, there are no amendments to claim 36 and, thus, the claim status identifier should be “(Previously presented)”.  Improper claims status identifiers did not preclude examination on the merits and, thus, the claims are examined in order to expedite prosecution of this application. Future claim recitations having improper status identifiers will be held as non-compliant in accordance with 37 C.F.R. 1.21.

Information Disclosure Statement
	The ‘Information Disclosure Statement’, filed 08 February 2019, has been fully considered.



Response to Allegations/Arguments directed to ‘Objection to Specification, Reference to Color Drawings’
The ‘Response to Restriction Requirement Dated November 29, 2021’ (p8), filed 31 January 2022, submits the specification is amended to remove reference to color. In view of the amendments to the specification this objection is withdrawn.

Claim Rejections - 35 U.S.C. § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL. - The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Lack of Written Description - One or More Substitutions for the T7 RNA Polymerase N-Terminal Domain and/or the T7 RNA Polymerase C-Terminal Domain
Claims 17-19 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
PTO-892’) demonstrates amino acid substitutions are highly context-dependent, have few correlations with physio-chemical similarities, and are not predictable from their occurrence in natural sequences. (Abstract; p7, ¶ bridging left and right col.; ¶ bridging p7-8 to p7, ¶ bridging left and right col.) Subsequently to Meinhardt et al., Miller et al. (Computational predictors fail to identify amino acid substitution effects at rheostat positions. 30 January 2017. Scientific Reports. Vol. 7, No. 41329, pages 1-13; see attached ‘PTO-892’) comparatively evaluated the performance of 16 widely-utilized computational predictive methods for experimentally-evaluated amino acid substitutions where the predictions were inconsistent with actual function. st ¶ to p3, 2nd ¶; ¶ bridging p6 & 7 to p9, 1st ¶ to p11, 1st ¶.) Based on the originally filed disclosure one of skill in the art would not know which T7 RNA polymerase N-terminal variants or T7 RNA polymerase C-terminal domain variants (e.g., via the recitation “one or more amino acid substitutions”) are capable of retaining/maintaining T7 RNA polymerase N-terminal domain or T7 RNA polymerase C-terminal domain functionality, as encompassed by the claims. As established by Meinhardt et al. and Miller et al., the mere idea of function via predictive amino acid substitution models is insufficient; the isolation and characterization are further required. Therefore, one in the art would require further information as to the amino acid substitutions in the T7 RNA polymerase N-terminal domain, the T7 RNA polymerase C-terminal domain, or both that are capable of retaining/maintaining such T7 RNA polymerase domain functionality in order to distinguish over the variants that are incapable of such claimed function, as encompassed by the instant claims. While it is acknowledged claims 18, 19, and 22 recite specific amino acid substitutions by position, this rejection is applied to these claims due to the unclear intended scope of the recitation “truncated portions of a polymerase”, the utilized open language of “comprising”, the unclear extent amino acid substitutions that is to be claimed, and the absence of a clearly defined reference for these substitutions to be implemented for the T7 RNA polymerase N-terminal domain and/or T7 RNA polymerase C-terminal domains. Also see below ‘Claim Rejections – 35 U.S.C. § 112(b), Vague and Indefinite’.
Absent is from the originally filed disclosure is written description for the genus of T7 RNA polymerase N-terminal domain and/or T7 RNA polymerase C-terminal domains comprising one or more amino acid substitutions that are capable of retaining/maintaining polymerase activity/functionality, as encompassed by the instant claims. The prior art does not appear to 
Accordingly, absent is adequate written description of the breath of the invention claimed and, thus, it appears that Applicant was not in possession of the claimed invention at the time the application was filed.

Claim Rejections - 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4, 6, 9, 10, 13, 16-19, 22, 23, 29, 32-36, and 146 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the Applicant), regards as the invention.

Vague and Indefinite
	Claims 1, 4, 6, 9, 10, 13, 16-19, 22, 23, 29, 32-36, and 146 recite the limitation “a heterologous promoter responsive to polymerase activity from the first and second polymerase domains when the first and second interaction components interact, wherein the first and 
Claims 17-19 and 22 recite the limitation “wherein the T7 RNA polymerase N-terminal domain, the T7 RNA polymerase C-terminal domain or both comprise one or more amino acid substitutions” which is considered vague and indefinite. Specifically, the intended scope encompassed by the limitation “one or more amino acid substitutions” is unclear. For example, the above limitation encompasses the substitution of all amino acids in either these domains or for both domains. Due to the extent of the substitutions that are encompassed by the claims it is unclear whether these domains can be reasonably considered to retain/maintain the implicit claimed functionality of being a T7 RNA polymerase N-terminal domain, the T7 RNA polymerase C-terminal domain, or even to be considered a polymerase domain at all. Additionally, in the absence of a clearly defined reference for the substitutions recited in claims 18, 19, and 22, the 35 U.S.C. § 112(a), Lack of Written Description – One or More Substitutions for the T7 RNA Polymerase N-Terminal and/or the T7 RNA Polymerase C-Terminal’. Accordingly, clarification and appropriate correction of the above limitation found in the claims is requested.

Lack of Antecedent Basis
	Claim 4 recites the limitation “the first and second interaction molecules” which lacks antecedent basis. Claim 1, which claim 4 directly depends from, does not provide for interaction molecules. It is acknowledged that independent claim 1 does provide for a first interaction component and a second interaction component. However, it is unclear whether the interaction molecules of claim 4 are the interaction components of claim 1, or are to be in addition to and, therefore, to be fused to these interaction components. Accordingly, clarification and appropriate correction of the above limitation found in the claims is requested.
	Claim 29 recites the limitation “wherein the affinity of the first and second interaction components is modulated by light” which lacks antecedent basis. Claim 1, which claim 29 is directly dependent from, does not indicate that “an affinity” between the first and second interaction components exists. While the claim 1 does recite “the first and second components interact”, there is no indication that such interaction is due to an affinity between these components. Accordingly, clarification and appropriate correction of the above limitation found in the claims is requested.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Shis et al. further in view of Guntas et al.
Claims 1, 4, 9, 10, 13, 16, 29, 32, 33, 36, and 146 are rejected under 35 U.S.C. 103 as being unpatentable over Shis et al. (Library of synthetic transcriptional AND gates built with split T7 RNA polymerase mutants. 26 March 2013. PNAS. Vol. 110, No. 13, p5028-5033; ‘Information Disclosure Statement’, filed 08 February 2019; “SHIS”) further in view of Guntas et al. (Engineering an improved light-induced dimer (iLID) for controlling the localization and activity of signaling proteins. 06 January 2015. PNAS. Vol. 112, No. 1, p112-117; see attached ‘PTO-892’; “GUNTAS”).
SHIS describes a split T7 RNAP expression system. (Abstract.) Figure 1 of SHIS is reproduced below to provide clarity to the prosecution record.

    PNG
    media_image1.png
    530
    490
    media_image1.png
    Greyscale

Regarding claim 1, 4, 13, 36, and 146, SHIS provides for a split T7 RNA polymerase system/kit comprising a T7 RNA polymerase N-terminal domain, a T7 RNA polymerase C-terminal domain, and a nucleic acid construct comprising a reporter gene for use in a cell (e.g., E. coli). (Abstract; p5028, ¶ bridging left and right col.; p5031, left col., 1st ¶; ¶ bridging p5032-5033; Fig. 1B, 3A.) SHIS indicates the reporter gene found in the nucleic acid construct is driven by a heterologous promoter (e.g., T7) and is responsive to the T7 RNAP polymerase functional transcription complex formed by the T7 RNAP N-terminal domain and T7 RNAP C-terminal domain. (Id.; p5031, right col., 1st ¶.)
Regarding claims 9, 10, and 16, SHIS provides for the utilization of N-terminal and C-terminal domains from the T7 RNAP polymerase. (Abstract; p5031, right col., 1st ¶; Fig. 1B.) Further, SHIS indicates the reporter is under the control of T7 promoter. (Id.)
Regarding claim 13, SHIS indicates the utilization of a nucleic acid construct having a heterologous promoter which drives the expression of GFP. (p5028, ¶ bridging left and right col.; nd ¶; p5031, left col., 1st ¶; Figs. 1B, 3A.) SHIS indicates the heterologous promoter is responsive to the T7 RNAP polymerase functional transcription complex formed by the T7 RNAP N-terminal domain and T7 RNAP C-terminal domain. (Id.)
While SHIS does teach a split T7 RNAP expression system, SHIS fails to specifically teach the attachment/inclusion of an “interaction component” (e.g., light modulated interaction components, such as LOV2-SsrA and SspB) to the N-terminal and C-terminal domains of the T7 RNAP. GUNTAS resolves the deficiencies of SHIS, where GUNTAS describes a light-induced dimer (iLID) for control of protein-protein interactions/recruitment of fusion proteins. (Abstract; p117, left col., 1st ¶.)
Regarding claims 1, 4, 29, 32, 33, and 146, GUNTAS provides for a photoactivatable protein switch utilizing light-oxygen-voltage 2 (LOV2) in conjunction with the bacterial SsrA peptide and its natural binding partner, SspB. (Abstract; p112, left col. 1st ¶; p113, left col., 1st ¶; p117, left col., 1st ¶; Fig. 1.) GUNTAS indicates that upon activation with blue light the LOV2 undocks and permits the SsrA peptide to bind to SspB. (Id.)
In view of the teachings of SHIS and GUNTAS (as stated above), it would have been obvious to one of ordinary skill in the art at the time of the invention to have attached/linked the light modulated interaction components (e.g., LOV2-SsrA and SspB) as described in GUNTAS to the T7 RNAP N-terminal domain and T7 RNAP C-terminal domain, respectively, as described by SHIS in order to control the formation of the T7 RNAP polymerase functional transcription complex for downstream gene expression (e.g., plasmid). GUNTAS provides one in the art some teaching, suggestion, or motivation for the application of the described light-inducible dimers (LIDs) for activation in specific regions of a cell or an organism utilizing light in a reversible st ¶; p113, left col., 1st ¶; p117, left col., 1st ¶.) SHIS provides one in the art some teaching, suggestion, or motivation to regulate the expression of the N- and C-terminal fragments of the split T7 RNAPs to create AND transcriptional logic and to create novel synthetic regulatory schemes or pathway screens. (Abstract; p5031, right col., 1st-2nd ¶; p5032,right col. 1st ¶.)
Accordingly, SHIS further in view of GUNTAS renders the instant claims unpatentable.

Relevantly Identified Reference
	A search identified Pu et al. (Evolution of a split RNA polymerase as a versatile biosensor platform. 13 February 2017. Nature Chemical Biology. Vol. 13, p432-438; see attached ‘PTO-892’; “PU”) and Dewey et al. (Split T7 RNA polymerase biosensors to study multiprotein interaction dynamics. Epub 15 June 2020. Methods of Enzymology. Vol. 641, p413-432; see attached ‘PTO-892’; “DEWEY”) as relevant references. PU and DEWEY describe a system comprising a split T7 RNA polymerase accompanied by a nucleic acid construct comprising a reporter gene under the control of a promoter. However, PU and DEWEY are inapplicable as prior art because their respective publication dates are later than the earliest effective filing date of this application.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Channing S Mahatan whose telephone number is 571-270-7464.  The Examiner can normally be reached on Monday - Friday; 9am to 5:30pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is 

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHANNING S MAHATAN
Primary Patent Examiner
Art Unit 1636


/Channing S Mahatan/
Examiner, Art Unit 1636